            Case 1:13-cr-00346-RDB Document 47 Filed 08/13/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                      *

     v.                                        *           Criminal Action No. RDB-13-0346

THOMAS SCOTT,                                  *

     DEFENDANT.                                *

 *         *      *      *      *      *       *       *      *       *       *       *      *

                                MEMORANDUM ORDER

          Defendant Thomas Scott (“Defendant” or “Scott”), proceeding pro se, is currently

serving a 120-month term of imprisonment for one count of unlawful possession of an

unregistered firearm, in violation of 26 U.S.C. § 5861(d). (Judgment & Commitment Order

(“J&C”), ECF No. 36.) Scott was sentenced on January 10, 2014 and is currently incarcerated

at Federal Correctional Institution (“FCI”) Schuylkill. (Id.; ECF No. 44.)

          Now pending is Scott’s Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (ECF No. 44). The parties’ submissions have been reviewed and no hearing

is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons stated herein, Scott’s Motion

for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 44), is

DENIED.

          A prisoner may request a reduction in sentence to time served—sometimes called

compassionate release—for “extraordinary and compelling reasons” pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). The First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, established

significant changes to the procedures involving compassionate release from federal prison.

Before the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provided the Bureau of Prisons (“BOP”)
           Case 1:13-cr-00346-RDB Document 47 Filed 08/13/20 Page 2 of 3



with sole discretion to file compassionate release motions with the Court. With the passage

of the First Step Act, defendants are now permitted to petition federal courts directly for

compassionate release whenever “extraordinary and compelling reasons” warrant a reduction

in sentence.

         The Act permits a defendant to seek a sentence reduction after he “has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

Defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Once these

mandatory conditions are satisfied, this Court may authorize compassionate release upon a

showing of “extraordinary and compelling reasons” and after weighing the factors presented

in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i). As Judge Blake of this Court has

recognized, the First Step Act authorizes the district courts to exercise their “independent

discretion to determine whether there are ‘extraordinary and compelling reasons’ to reduce a

sentence.” United States v. Bryant, CCB-95-0202, 2020 WL 2085471, at *2 (D. Md. Apr. 30,

2020).

         Scott has failed to demonstrate that he exhausted his administrative remedies. On May

13, 2020, Scott filed the presently pending Motion for Compassionate Release, stating that he

had requested and had been denied compassionate release by the Warden at FCI Schuylkill.

(ECF No. 44.) On May 13, 2020, the Clerk of this Court mailed Scott a letter informing him

of the required procedures to pursue his Motion for Compassionate Release, including

providing a copy of his request to the Warden and any relevant medical records if his release

is sought based on a health condition. (ECF No. 45.) Scott did not file any response. Beyond


                                               2
         Case 1:13-cr-00346-RDB Document 47 Filed 08/13/20 Page 3 of 3



stating that he filed a request with the Warden at FCI Schuylkill, Scott has failed to provide

any documentation that he petitioned the Bureau of Prisons for release. Accordingly, he has

not exhausted his administrative remedies.

       Even if Scott had exhausted his administrative remedies, he does not identify any

extraordinary and compelling reason to justify his release. Scott’s one-page Motion generally

cites the COVID-19 Pandemic, but does not make any complaint about his own medical

conditions or why he may be entitled to relief. While the public health emergency created by

COVID-19 is certainly a concern for all those in detention facilities, “[f]ear of contracting the

novel coronavirus while incarcerated is not sufficient reason for granting compassionate

release.” See United States v. Taylor, No. ELH-13-269, 2020 WL 3447761, at *6 (D. Md. June

23, 2020) (denying without prejudice compassionate release for failure to exhaust

administrative remedies and also noting that defendant failed to identify any extraordinary and

compelling reason to justify release).

       Accordingly, it is HEREBY ORDERED this 13th day of August, 2020 that Scott’s

Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 44), is

DENIED.



                                                    _____/s/_______________
                                                    Richard D. Bennett
                                                    United States District Judge




                                               3
